LIGON, J.
The opinion of this court in the case of McClellan v. Allison, 19 Ala. 671, to which we are referred by the counsel of the plaintiff in error, does not affect the present ; nor are the radical errors in the proceedings in this case covered by the very liberal decision in the cases of Cooper v. Madden, 6 Ala. 431, and Wetumpka & Coosa R. R. Co. v. Bingham, 5 ib. 657. In all those cases, the irregularity complained of was confined to the bond, or the action of the appellate court in making orders in the case. Here, the defect extends to the petition for certiorari, and to the writ itself,
*438Not only are three cases sought to be brought up by one petition, bond and writ, but the parties to the record are not the same in any two of them. Different rights and different interests are involved in each case, and the appellate court could not rightfully have consolidated them, and rendered one judgment as to all. When this is the case, it is fatally irregular to issue but one writ, and take but one bond.'— Such was the ruling of the court below, and its judgment is affirmed.